UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported):October 9, 2007 GENIUS PRODUCTS, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 0-27915 33-0852923 (State or Other Jurisdiction of (Commission File Number) (I.R.S. Employer Incorporation or Organization) Identification No.) 2230 Broadway Santa Monica, California 90404 (Address of Principal Executive Offices) (Zip Code) (310) 453-1222 (Registrant’s telephone number, including area code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01Regulation FD Disclosure. On October 9, 2007, Genius Products, Inc. (the “Company”) issued a press release announcing that the Company recently filed an application to list its common stock on the NASDAQ Global Market and that, in connection with such application, the Company’sBoard of Directors has approved a reverse stock split of the Company’s common stock.A copy of the press release is attached as Exhibit 99.1 to this report and is deemed to be furnished, not filed, pursuant to Item 7.01 of Form 8-K. Item 9.01Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release of Genius Products, Inc., dated October 9, 2007* * Exhibit 99.1 is being furnished to the Securities and Exchange Commission (the “SEC”) and shall not be deemed filed with the SEC, nor shall it be deemed incorporated by reference in any filing with the SEC under the Securities Exchange Act of 1934 or the Securities Act of 1933, whether made before or after the date hereof and irrespective of any general incorporation language in any filings. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GENIUS PRODUCTS, INC. Date: October 12, 2007 By: /s/John P. Mueller John P. Mueller Chief Financial Officer
